DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections/Rejections
The objections to drawings under 37 CFR 1.83(a) because they fail to show color discernment as described in the specification is withdrawn.  Examiner inadvertently missed the color petition on file.  As such, this object is withdrawn.
The rejection of claims 1-3, 5, and 10-14, under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more, is withdrawn.  The claims have been amended to recite that the sequences are comprised in a viral vector.  This amendment would amount to significantly more than the judicial exception.  Thus the rejection is withdrawn. 
The rejection of claim(s) 1, 2, and 10-12, under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by West (US2012/0129262 A1 Publication date:5/24/2012 and effectively filed:10/22/2010), is withdrawn.  West does not disclose MYEF2.  Thus West does not disclose all of the limitations of the claims.
The rejection of claims 1-3, 5, 10-12, 14, under 35 U.S.C. 103 as being unpatentable over Peluso et al. (Current Pharm. Design 20(6):1020-1024, 2014, abstract only), is withdrawn.  The claimed have been amended to recite that the sequences are comprised in a viral vector.  Peluso does not teach these limitations.



The following rejections of record have been modified to consider the amendments to the claims:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, as amended, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mariola (US 2019/0241633 A1 effectively filed:5/16/2016).
Regarding claims 1, Mariola discloses a kit comprising RNAs encoding therapeutic proteins, more particularly CBX2, HES1, ID1, TFAP2A, ZNP42, ZNF423, DACH1, FOXG1; MYCN; NR2F2; NR61A, Sox2, SOX11, ZIC2, ZIC3, GATA3, PAX6, SALL2, LHX2, MBD2, DEPDC1, MYEF2, OTX2a, SIX3, and SOX1, wherein the sequences have at least 99.9% identity to these corresponding SEQ ID NOS: 1-25 (claims 1-3 and 37 of Mariola).  Mariola does not disclose the intended use of selecting for a drug candidate suitable for treating a neurological disease.  However, this intended use does not impart any structural limitations to the claims kit that would further distinguish the claimed product from that of Mariola. The amendment specifies that the sequences are comprised in a viral vector.  Mariola discloses that the nucleic acids can be introduced by viral vector based transduction and can be comprised in a viral vector .

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Applicant asserts that Mariola does not teach or suggest a viral vector comprising a first to twenty-fifth polynucleotides having sequences of SEQ ID NOS:1-25.  Mariola merely teaches a purified RNA encoding a therapeutic protein or protein, but fails to teach or suggest the viral vector for carrying the recited human sequences as claimed in the instant application.  Mariola fails to teach SEQ ID NOS: 21 and 23.  Thus since Mariola fails to teach each and every element of claim 1, Mariola does not anticipate the amended claims.
In response, Applicant’s arguments are respectfully not found persuasive because all the claimed sequences were found in claim 3 of Mariola as was disclosures of viral vectors and use therefore for transfection of cells as discussed above in the modified rejection of record.  Since each and every limitations was disclosed, Mariola indeed anticipates claims 1, as amended.  Thus the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, as amended, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mariola (US 2019/0241633 A1 effectively filed:5/16/2016) as applied to claims 1, 2, 5, and 10-12 above, and further in view of Chandrasegaran (US 2014/0127814 pub date: 5/8/2014) and Firas (US 2019/0017032 A1 effectively filed:12/23/2015).
Regarding claims 4, Mariola, teaches 25 nucleic acids of SEQ ID NOS:1 to 25 as discussed above.  Thus the combination of genes was established in the prior art at the time of the invention. 
Mariola does not teaches that the combination of gene comprise a reporter polynucleotide of SEQ ID NO:26 (claim 4) or a reporter polynucleotide of SEQ ID NO:27.  SEQ ID NO:26 encoding a Pax6:EGFP reporter sequences and SEQ ID NO:27 encodes a SOX2:EGFP reporter sequences.  However, at the time of the invention producing reporter sequences encoding a transcription factor linked to a EGFP reporter sequence was well established in the prior art.  For example, Chandrasegaran teaches an OCT4/SOX2/EGFP reporter polynucleotide used to monitor the expression of OCT4 and SOX2 ([0149]).  Firas discloses expression vector encoding relevant transcription factor, such as SOX2 or PAX2 and IRES-EGFP ([0445]).  Both Chandrasegaran and Firas teaches using these reporter constructs to detect expression of these relevant transcription factors by cells.  	As such, it would have been obvious to attach or include a SOX2:EGF or 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 
In the present situation, rationales A and G are applicable. The claimed method was known in the art at the time of filing as indicated by Mariola in view of Chandrasegaran and Firas. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Applicant submits that none of the cited reference teach or suggested the technical features of the claimed invention (i.e. viral vector comprising SEQ ID NOS:1 to 25) with fibroblast cell-inducing activities.  Applicant submits that Mariola teaches RNA encoding a therapeutic protein or protein and at least 65,000 peptides or proteins without providing any guidance for the selection, nor identifying any biological activity of these peptides or proteins.  Based on the teachings of Mariola, and the fact that biological activity of a peptide/protein activity is highly unpredictable, it would not be obvious for one skilled in the art to select that claimed sequences having said fibroblast cell-inducing activities out from more than 65,000 proteins taught by Mariola, with a reasonable expectation of success.

Regarding Chandrasegaran and Firas, Applicant asserts that at best these combined arts teach attaching a reporter sequence with a gene so as to monitor the expression of the gene in cell, but nowhere has either of the references taught or suggested a gene with fibroblast inducing activities.  Accordingly a skilled artisan would neither have been motivated nor have a reasonable expectation of success in conceiving the claimed polynucleotides achieving the claimed invention.

Applicant asserts that a skilled artisan would not have been motivated to combine the teachings of Mariola and West.  Even further considering Chandrasegaran and Firas would only lead to the attachment of reporter gene sequences.  Thus it is insufficient to prompt a skilled artisan to select the claimed sequences our form the numerous peptide/protein/transcription factors, let alone arriving at the claimed invention with a reasonable expectation of success.
In response, Applicant’s arguments are respectfully not found persuasive because Applicant appears to be reading limitations into the claims that are not required.  It is noted that Mariola and West were being used alternatively and not in combination.  Further, West has been removed from the rejection because the amended claims newly recited a transcription factor not taught by West.  It is also noted that all that was required to added to Mariola was the addition of a reporter gene.  Chandrasegaran and Firas teach the attachment of a reporter gene and a motivation (i.e. monitor expression in a cell).  Applicant acknowledges that Chandrasegaran and Firas arrive at these limitations.  As such, the combination of Mariola (polynucleotide sequences) and Chandrasegaran and Firas (reporters for monitoring expression) aptly 


The following new rejection is necessitated by the amendments to the claims:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if 
Nature of Invention:  Amended claim 1 recites, “A kit for selecting a drug candidate suitable for treating a neurological disease, comprising a viral vector comprising a first to twenty-fifth polynucleotides, wherein the first to twenty-fifth polynucleotides respectively have the sequences of SEQ ID NOS:1-25.”  Selecting a drug candidate is done by transfecting cells with sequences of the kit.
Breadth of Claims:  The amended claims have the structural limitations of a viral vector comprising SEQ ID NOS:1-25.  The breath of viral vector encompasses any viral vector, including but not limited to an adenoviral vector, a retroviral vector, a lentiviral vector, an adeno-associated viral vector, a baculovirus vector, and many more species.  As such, the bread of the vector is quite broad.  It is further noted that the claims recites a viral vector that comprises all the claimed polynucleotides, which amounts to a very large viral vector.  The sequences comprised in the vector however are narrow.  The claims also recite that the viral vector is comprised in a kit.  The claims further recite the intended use of “selecting a drug candidate suitable for treating a neurological disease”.  As such, the claims kit must be usable in such a selected method.
Specification Guidance:  The specification describes the following (citations from pre-grant publication):
[0056] The third kit comprises twenty-five polynucleotides respectively comprising the genes of CBX2 (SEQ ID NO: 1), HES1 (SEQ ID NO: 2), ID1 (SEQ ID NO: 3), TFAP2A (SEQ ID NO: 4), ZFP42 (SEQ ID NO: 5), ZNF423 (SEQ ID NO: 6), DACH1 (SEQ ID NO: 7), FOXG1 (SEQ ID NO: 8), MYCN (SEQ ID NO: 9), NR2F2 (SEQ ID NO: 10), NR6A1 (SEQ ID NO: 11), SOX2 (SEQ ID NO: 12), SOX11 (SEQ ID NO: 13), ZIC2 (SEQ ID NO: 14), ZIC3 (SEQ ID NO: 15), GATA3 (SEQ ID NO: 16), PAX6 (SEQ ID NO: 17), SALL2 (SEQ ID NO: 18), LHX2 (SEQ ID NO: 19), MBD2 (SEQ ID NO: 20), DEPDC1 (SEQ ID NO: 21), MYEF2 (SEQ ID NO: 22), OTX2a (SEQ ID NO: 23), SIX3 (SEQ ID NO: 24) and SOX1 (SEQ ID NO: 25). In the present disclosure, the third kit that comprises twenty-five polynucleotides (i.e., the first to the twenty-fifth polynucleotides) is designated as 25TF.
[0062] Another aspect of the present disclosure is directed to a method of selecting a drug candidate suitable for treating a neurological disease by use of the present kit according to any aspects and embodiments of the present disclosure. The method comprises the steps of, [0063] (a) introducing the polynucleotides of the present kit into a fibroblast cell thereby inducing the fibroblast cell into an iENP cell; [0064] (b) incubating the iENP cell of step (a) in a differentiation medium thereby inducing the iENP cell into an astrocyte, an oligodendrocyte or a neuron; [0065] (c) exposing the astrocyte, the oligodendrocyte or the neuron of step (b) to one or more candidate drugs; and [0066] (d) selecting the drug candidate from the one or more 
[0067] In the step (a), the polynucleotides of the present kit (i.e., 6TF, 7TF, 13TF, 15TF or 25TF) is introduced into a fibroblast cell. Non-limiting examples of introducing polynucleotides into a cell including, but not limited to, calcium phosphate co-precipitation, electroporation, nucleofection, cell squeezing (gently squeezing the cell membrane), sonoporation (inducing pore formation in cell membrane by high-intensity ultrasound), optical transfection (generating a tiny hole in cell membrane by highly focused laser), impalefection (inserting into a cell DNA bound to the surface of a nanofiber), gene gun ("shooting" into the cell nucleus DNA coupled to a nanoparticle of an inert solid), magnetofection (using magnetic force to deliver DNA into target cells), viral transduction (using viruses as a carrier to deliver DNA into target cells), or transfection via a dendrimer, a liposome, or a cationic polymer. In one example, the polynucleotides are introduced into the fibroblast cell via viral transduction (e.g., lentiviral transduction). According to embodiments of the present disclosure, the expression of the polynucleotides induces the introduced fibroblast cell to form an iENP cell. 
	Thus the specification teaches that “selecting a drug candidate suitable for treating a neurological disease” is done by introducing the SEQ ID NOS:1-25 into fibroblast cells.  The specification generally teaches that this can be done by viral vector transduction, more particularly lentiviral transduction.  The specification does not provide specific guidance to making of a viral vector comprising all SEQ ID NO:1-25 that effectively and predictably transduce a fibroblast cell.  Therefore, the 
	State of the Art:  The viral vector comprising SEQ ID NOS:1 to 25 as claimed would require making a viral vector that has packaging capacity for approximately 38,000+ bps to 40,000 bps because the cumulative number of bps for SEQ ID NOS:1 to 25 alone, is 37,332 bps.
	The state of the art teaches that viral vector packaging capacity is limited to less than 38+kb to 40kb and thus is an obstacle to the making and using viral vectors comprising greater than 38kb.   Choi et al (Molecular Brain 7, Article number 17(2014). Printout dated 2/18/2021 pp. 1/34) report, “However, the use of AAV vectors is limited by their relatively small maximal packaging capacity [3, 4]. Although there is a report describing specific serotypes with much larger packaging capacity [5], other studies [6–8] indicated that intact genomes were not, in fact, packaged in that case [3], and further suggested a strict size cutoff of 5.2 kb. Efforts have been made to expand the available AAV transgene size by trans-splicing and/or recombination to split the AAV expression cassette to two viral vectors [9]. However, the expression efficiency is still much lower than that of a single viral vector.”.  See p.3/34, middle paragraph.  Counsell et al (Scientific Reports  7, Article number: 44775 (2017).  Printout dated 2/18/20201 pp. 1/34) reports, “Lentiviral vectors are limited by their transgene-carrying capacity, which becomes increasingly inefficient as the viral genomic load exceeds 10,000 bp” See page 3/34, middle paragraph).  Brescia et al (Cell 2020, 9, 869, pp. 1 of 24) report, “High-capacity AdVs (HC-AdVs), also known as “gutless”, helper-dependent or third-~36 kb of foreign DNA in HC-AdV capsids permits transferring large expression units, including those encoding RGN multiplexes, into difficult-to-transfect cells [44,45].”  See p. 2 of 24, staring line 7 from the bottom of the page.  Nasimuzzaman et al. (Molecular Therapy — Methods & Clinical Development (2016) 3, 16071; doi:10.1038/mtm.2016.71.  pp.2-11) reports, “Baculovirus is nonpathogenic to vertebrates; has a large packaging capacity (up to 38 kb)”.  See p. 1, col 1, last paragraph.  
	Thus the art teaches that making a viral vector comprising all sequences of SEQ ID NOS:1-25 would not be predictable because the art teaches that the known viral vectors have a limited packaging capacity to up to 38 kb, whereas the viral vector of the claims requires greater than 38kb packaging capacity.  Thus the art also teaches the viral vector would not be predictable for it cited use of “selecting a drug candidate suitable for treating a neurological disease”.  
	The claimed kit comprising a viral vector comprising SEQ ID NOS:1 to 25 lack enablement because the specification fails to provides specific guidance to a method of making the claimed vector and the art fails to supplement the shortcomings of the specification.  The specification only states that SEQ ID NOS:1 to 25 can be introduced into a cell by viral transduction and fails to provide specific guidance to the make of the intended vector.  As such, the specification relies upon the state of the art to provide enabling guidance to making the claimed viral vector.  However, the art also fails to provide specific guidance to making a viral vector that comprises greater than 
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE

Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632